Citation Nr: 1008722	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-15 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
schizoaffective disorder, panic disorder, major depressive 
disorder (MDD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1985 to 
April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Wichita, Kansas regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's service 
connection claim for an acquired psychiatric disorder.

An August 2008 Board decision remanded this matter for 
additional development and adjudication.

The Veteran's representative requested an additional 90 days 
to submit evidence and argument in a November 2009 letter.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The Board regrets the necessity of having to remand this case 
again.  However, for reasons explained immediately below a 
remand is unfortunately necessary.

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran has been diagnosed with a variety of psychiatric 
disorders, including PTSD and MDD.  He has reported suffering 
various psychiatric symptoms since service.  A VA 
psychiatrist diagnosed him as suffering from PTSD related to 
"military and childhood issues," among other psychiatric 
conditions, in May 2003.  Service personnel records document 
at least one instance in which the Veteran's actions 
prevented unauthorized individuals from accessing a 
restricted area and note that these unauthorized individuals 
were later discovered to have a bomb in their vehicle by the 
civilian police.  

A VA psychiatric examination is therefore required to 
determine whether the Veteran's currently diagnosed acquired 
psychiatric disorder is related to his service.

In addition, the Veteran reported receiving regular VA 
treatment for his acquired psychiatric disorders.  VA 
treatment records dated through April 2006 are located in the 
claims file.  As these records have been adequately 
identified and are relevant to the instant claim, VA has a 
duty to obtain them.  38 U.S.C.A. § 5103A; see also Dunn v. 
West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA 
are considered constructively part of the record and should 
be associated with the claims file); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
updated VA treatment records.  Treatment 
records dated through April 2006 are 
located in the claims file.

2.  The RO should then afford the Veteran 
a VA psychiatric examination to determine 
whether he suffers from a current 
psychiatric disability, including PTSD, 
that is related to service.  The claims 
file including a copy of this remand must 
be made available to, and be reviewed by, 
the examiner.  The examiner should note 
such review in the examination report or 
in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric condition, including PTSD, had 
its onset in service or is otherwise 
related to a disease or injury in service.  
If PTSD is diagnosed, the examiner should 
note the reported stressor supporting this 
diagnosis.

The examiner should provide a rationale 
for this opinion. 

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to service connection for 
an acquired psychiatric disorder.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the Veteran and his 
attorney should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


